Title: From Thomas Jefferson to James Wood, 23 September 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond Sep. 23. 1780.

I am sorry the supplies of provision to the troops have been less plentiful than Mr. Tate represented them, and am only to ask the tender I mentioned when the condition of your stores will admit of it. There is no probability of a supply of money to your purchasing commissary till the meeting of assembly. I have forwarded your letters to Genl. Washington and inattentively sent also the packet directed to Colo. Harrison. However I think it’s passage will be expedited as I know no prospect of a flag from this place to N. York. Mr. and Mrs. Maxwell have our consent to pay the visit you mention to Culpeper and Fauquier, and Mr. Hepburn to remain with his relation in Orange. The spirits lodged at the barracks are to be issued to the garrison. I inclose you the proportions allowed. The dragoon, bearer of this, informs me he deserted and was confined for it some time, and that you desired him to ask for a pardon.As you do not mention it in your letter I inclose a pardon to be delivered him or not as you please. Mr. Marks the commissary of hides promised us a supply of shoes ready made and of leather to make up on receiving Genl. Muhlenburg’s order. Our new levies rendezvousing cannot march for want of shoes. I shall be much obliged to you to have us relieved on this head with all possible dispatch. I am Sir with great esteem, your most obedt. humble servt.,

Th: Jefferson


P.S. Since writing the above a reasonable supply of shoes and leather is come from Mr. Marks with a promise of a further supply much desired.

